Campbell, J.
In the instant case, a citizen’s group seeks to challenge the action of the Rowan County School Board assigning pupils to the various schools of the North Rowan School District of Rowan County. General Statutes 115-176 to 115-179 establish a method of assignment of pupil school students and a method of challenge of that assignment. A “person aggrieved” by an order of a school board is given the right to appeal from an order of the board, within 10 days of the date of the order, to the Superior Court for a hearing de novo. G.S. 115-179.
There does not appear in the record any reason why this procedure was not followed in this case. When such an “integrated and adequate” procedure is established by the Legislature, it is meant to be followed. See King v. Baldwin, 276 N.C. 316, 172 S.E. 2d 12 (1970).
*345Prior to the institution of this action, no appeal having been taken from the final order of the School Board as provided by G.S,. 115-179, the School Board proceeded with the changes necessary to implement its final order. This plan has now been in effect since the opening of school 27 August 1969, and most of the present school year has passed. To permit this type of action contrary to the procedure established by the Legislature would result in complete chaos and confusion for the school system. Compare with In Re Varner, 266 N.C. 409, 146 S.E. 2d 401 (1965).
The present action shows on its face that the plaintiffs have not complied with the procedure established by the Legislature for an action by “any person aggrieved by the final order of the [board].”
The action was properly dismissed.
Affirmed.
PARKER and Hedrick, JJ., concur.